Title: To Thomas Jefferson from Madame de Houdetot, 3 September 1790
From: Houdetot, Elisabeth Françoise Sophie de La Live Bellegarde, Comtesse d’
To: Jefferson, Thomas



au chateau du Marais ce 3 September 1790

I received Sir the letter which you did me the honor of writing to me by Monsieur de Crevecæur. If the kind sentiments it contained gave me sincere pleasure how afflicting is it to me to think, I can no longer enjoy them near you. You left us in a storm of troubles. I believe before your departure you knew of the horrid outrages of the sixth of October. This storm so far from producing a calm, leaves us the fear that we shall be for a long time the victims of the errors of our Legislators, and of the ill intentions of some of them; at least we dare not hope, or even expect a speedy calm, and that permanent happiness the result alone of a good administration. Two circumstances absolutely necessary to form a solid basis for the edifice of a new constitution seem to me wanting, namely, a national representation by proprietors, and a proper balance of powers. The means of insurrection that have been adopted, and the abuse still made of it, have thrown  the whole Kingdom into a state of general fermentation. The terrible method they have employed they themselves are no longer the masters of. Already it has gained part of the army, and may perhaps be the means of perverting the whole. The steps taken to restablish the finances, which are ever readily abused, appear rather to have diminished, than increased the public credit. The effects of anarchy are experienced in every part of the kingdom, nor is it to be wonderd at, since it has as yet been found impossible to establish order and no power exists to enforce it. I fear that to arrive at the wished for point of amendment, we must pass through a labrynth of difficulty, and disorder, and that the only good that can be expected, must spring from the excess of evil. The executive power has no longer any authority, even in the maintenance of salutary laws. The characteristic diffirence between your revolution, and ours, is that having nothing to destroy, you had nothing to injure, and labouring for a people, few in number, uncorrupted, and extended over a large tract of country, you have avoided all the inconveniences of a situation, contrary in every respect. Every step in your revolution was perhaps the effect of virtue, while ours are often faults, and sometimes crimes. Excuse this melancholy account; It is the effect of a well placed confidence that your reasoning, and enlightend understanding, which have always led me to hope an happier issue, will diminish the impression, which those events have left upon my mind. You Sir have perhaps been a witness of the last moments of that great man, who will be for ever the object of the admiration of succeeding ages, and who was to me also that of my peculiar esteem and attachment. I could say in the words of Nestor that I have seen such men, as posterity never can. Your country has produced more than one, and those whom it still boasts, must be considerd amongst the richest gifts of nature. Adieu Sir preserve for me a place in your remembrance, of which I feel the full value, and indulge me sometimes with the proofs of it.

Lalive Dhoudetot

